Andrias, J.,
dissents in a memorandum as follows: I would reverse and grant defendant’s motion for summary judgment dismissing the complaint.
The majority bases its conclusion upon questions of foreseeability. However, it overlooks the long line of cases in this Department which hold that, absent proof that the assailants were intruders who entered through a negligently unlocked door, rather than another tenant or tenant’s invitee, there is insufficient evidence of proximate cause to defeat the landlord’s motion for summary judgment (see, Rivera v New York City *251Hous. Auth., 239 AD2d 114; see also, Torres v New York City Hous. Auth., 251 AD2d 54; Cruz v Gibraltar Investors, 247 AD2d 335). Any finding on this record that plaintiffs assailants were intruders who gained access to the premises due to the broken lock would be speculative.